tcmemo_2011_136 united_states tax_court arthur dalton jr and beverly dalton petitioners v commissioner of internal revenue respondent docket no 23510-06l filed date ralph a dyer for petitioners erika b cormier for respondent memorandum opinion wells judge this case is before the court on petitioners’ motion for recovery_of reasonable litigation and administrative costs filed pursuant to sec_7430 and rule petitioner sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time petitioners filed their petition or incurred their litigation costs as continued seek to recover litigation and administrative costs of dollar_figure incurred in contesting respondent’s rejection of their offer-in- compromise because of an alleged nominee interest in a_trust we must decide whether petitioners’ motion is deficient on its face whether respondent has shown that his position was substantially justified whether petitioners are entitled to litigation and administrative costs claimed and whether the attorney’s fees and other costs that petitioners seek to recover are reasonable neither party requested an evidentiary hearing and we conclude that a hearing is not necessary for the proper disposition of petitioners’ motion see rule a background the merits of the underlying case were decided in our prior opinions in this case dalton v commissioner tcmemo_2008_ dalton i and 135_tc_393 dalton ii the findings_of_fact set forth in those opinions are incorporated herein by reference we restate below only those findings that are relevant to the issues presented by petitioners’ motion for litigation and administrative costs the central issue in the underlying case was whether respondent’s appeals_office abused its discretion when it determined that petitioners held a nominee interest in certain continued appropriate and all rule references are to the tax_court rules_of_practice and procedure real_estate held in trust the poland property during the proceedings before the internal_revenue_service irs appeals_office petitioners hereinafter referred to individually as mr dalton jr and mrs dalton jr sought to establish that they were entitled to an offer-in-compromise on the basis of financial hardship the irs appeals_office obtained from the irs office_of_chief_counsel an advisory opinion on the applicability of alter ego or nominee principles of ownership to petitioners’ situation in that opinion the irs office_of_chief_counsel considered various factors derived from federal caselaw and concluded that a nominee relationship did exist between petitioners and the trust the advisory opinion was silent on the issue of whether petitioners had an interest in the trust under state law on date the irs appeals_office issued to each petitioner a separate notice_of_determination concerning collection action s under sec_6320 and or initial notice_of_determination petitioners each received the initial notice_of_determination on or about date it stated that the appeals_office had rejected petitioners’ collection alternative and attachments to the notice explained that the irs had determined that petitioners had a nominee interest in the trust and that any collection alternative would have to incorporate the equity petitioners had in the property owned by the trust on date petitioners filed a timely petition in this court seeking judicial review of the proposed levy action respondent filed a motion for summary_judgment which we denied in our opinion in dalton i in that opinion we noted that recent caselaw has made it clear that the primary factor that must be considered in deciding whether a nominee relationship exists is whether such a relationship exists under state law because the record was silent as to whether a nominee relationship existed under maine law we remanded the case to the irs appeals_office to consider whether a nominee interest existed under state law on remand the appeals_office requested another advisory opinion from the irs office_of_chief_counsel the office_of_chief_counsel provided an advisory opinion which summarily concluded that maine does not have a properly developed body of law regarding nominee ownership it then proceeded to conduct a federal factors analysis the advisory opinion concluded that under the federal factors analysis petitioners had a nominee interest in the trust property on date the appeals_office mailed each petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination the supplemental notice_of_determination concluded that maine law was silent on the issue of whether petitioners had a nominee interest in the property and it reaffirmed the conclusion that petitioners had a nominee interest under federal factors after the irs issued its supplemental notice_of_determination petitioners filed a motion for partial summary_judgment in this court in our opinion in dalton ii we granted petitioners’ motion for summary_judgment we held that the irs appeals_office abused its discretion when it sustained the levy action on the basis of its determination that petitioners had a nominee interest in the trust property dalton ii t c pincite we held that maine law was not silent on the issue of whether a nominee interest existed and that pursuant to maine law petitioners had no such interest in the trust property id pincite we further concluded that even under a federal factors analysis petitioners did not have a nominee interest in the trust id pincite discussion sec_7430 provides that the prevailing_party in any administrative or court_proceeding may be awarded a judgment for reasonable_administrative_costs incurred in connection with such an administrative_proceeding within the irs and reasonable_litigation_costs incurred in connection with such a court_proceeding 123_tc_202 108_tc_430 in addition to being the prevailing_party to receive an award of reasonable_litigation_costs a taxpayer must have exhausted all administrative remedies and must not have unreasonably protracted the court_proceeding sec_7430 corson v commissioner supra pincite we do not award costs unless a taxpayer satisfies all of the sec_7430 requirements corson v commissioner supra pincite 88_tc_492 a taxpayer is the prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c sec d b and the commissioner’s position in the court_proceeding was not substantially justified sec_7430 and b i see also sec_301_7430-5 proced admin regs the commissioner bears the burden of proving that his position was substantially justified sec_7430 corson v commissioner supra pincite respondent concedes that petitioners substantially prevailed with respect to the amount in controversy and the most significant issue presented exhausted all administrative remedies did not unreasonably protract the proceedings and meet the net_worth requirements of u s c sec d b however respondent contends that petitioners’ motion is deficient on its face because it fails to allege that respondent’s position was not substantially justified and respondent contends that his position was substantially justified respondent also contends that if we hold that petitioners are entitled to litigation and administrative costs petitioners are not entitled to the amount claimed i whether petitioners’ motion is deficient on its face we first consider respondent’s contention that petitioners’ motion is deficient on its face respondent directs our attention to u s c sec d b which provides a party seeking an award of fees and other expenses shall within thirty days of final judgment in the action submit to the court an application_for fees and other expenses which shows that the party is a prevailing_party and is eligible to receive an award under this subsection and the amount sought including an itemized statement from any attorney or expert witness representing or appearing in behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed the party shall also allege that the position_of_the_united_states was not substantially justified whether or not the position_of_the_united_states was substantially justified shall be determined on the basis of the record including the record with respect to the action or failure to act by the agency upon which the civil_action is based which is made in the civil_action for which fees and other expenses are sought respondent contends that because petitioners’ motion made no allegation that respondent’s position was not substantially justified it is invalid on its face we disagree petitioners seek an award of litigation and administrative costs pursuant to sec_7430 which does not require taxpayers to meet all the requirements of u s c section sec_7430 requires that the moving party meet the requirements of the first sentence of u s c section d b and the net_worth limitations of u s c sec d b the full text of sec_7430 provides a in general --the term prevailing_party means any party in any proceeding to which subsection a applies other than the united_states or any creditor of the taxpayer involved -- i which-- i has substantially prevailed with respect to the amount in controversy or ii has substantially prevailed with respect to the most significant issue or set of issues presented and ii which meets the requirements of the 1st sentence of section d b of title united_states_code as in effect on date except to the extent differing procedures are established by rule_of court and meets the requirements of section d b of such title as so in effect nothing in sec_7430 requires that the moving party satisfy the other requirements of u s c sec d b including the requirement that the moving party allege that the government’s position was not substantially justified rather sec_7430 makes it clear that the commissioner bears the burden of proving that his position was substantially justified corson v commissioner t c pincite 2before amendment in by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1463 the taxpayer bore the burden of proving that the commissioner’s position was not continued the tax_court has set forth in rule b the required contents of a motion for litigation and administrative costs petitioners’ motion meticulously complied with those requirements on the basis of the foregoing we hold that petitioners’ motion is not deficient on its face because petitioners failed to allege that respondent’s position was not substantially justified ii whether respondent has shown that his position was substantially justified we next consider whether respondent has shown that his position was substantially justified for purposes of deciding a motion for reasonable_administrative_costs an administrative_proceeding is a procedure or action before the irs sec_2 continued substantially justified the house report accompanying the amendment explained the purpose of shifting the burden to the irs as follows the committee believes that it is appropriate for the irs to demonstrate that it was substantially justified in maintaining its position when the taxpayer substantially prevails h rept pincite 1996_3_cb_49 as we noted in fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir congress amended sec_7430 in tbor to shift to the government the burden of establishing that its position was substantially justified congress shifted the burden by amending sec_7430 to provide that a taxpayer cannot be a prevailing_party if the government demonstrates that its position was substantially justified in doing so it eliminated any direct reference to the position_of_the_united_states in sec_7430 in its current form therefore the language of sec_7430 only requires that the taxpayer show that he or she substantially prevailed fn ref omitted c and the position_of_the_united_states in an administrative_proceeding refers to the position taken by the irs as of the earlier of i the date the taxpayer receives the notice of decision of the irs appeals_office or ii the date of the notice_of_deficiency sec_7430 125_tc_7 see also sec_301_7430-3 c proced admin regs in the instant case the government first took a position in the administrative_proceeding when appeals_office issued the notice_of_determination dated date which petitioners received on or about date see sec_7430 owen v commissioner tcmemo_2005_115 a court_proceeding for purposes of sec_7430 means any civil_action brought in a court of the united_states including this court sec_7430 and the position_of_the_united_states in a court_proceeding is the position taken by the irs in a judicial proceeding to which sec_7430 applies sec_7430 in the instant case respondent’s initial litigation position is that taken in his answer to petitioner’s petition sec_7430 see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 we may consider the commissioner’s administrative and litigation positions together if the commissioner maintains the same position throughout the administrative and litigation process huffman v commissioner supra pincite7 maggie mgmt co v commissioner t c pincite in the instant case respondent concedes that he has maintained the same position since issuing the initial notice_of_determination on date respondent’s position in that notice_of_determination was that petitioners held a nominee interest in the trust property accordingly our inquiry will be limited to the question of whether respondent has shown that that position was substantially justified the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person corson v commissioner supra pincite maggie mgmt co v commissioner supra pincite the reasonableness of the commissioner’s position is determined on the basis of the available facts that formed the basis for the position as well as the controlling law maggie mgmt co v commissioner supra pincite 85_tc_927 a position that was reasonable when established may become unreasonable in the light of changed circumstances see sec_301_7430-5 proced admin regs a significant factor in determining whether the commissioner acted reasonably as of a given date is whether on or before that date the taxpayer presented all relevant information under the taxpayer’s control corson v commissioner supra pincite sec_301_7430-5 proced admin regs respondent does not contend and the record does not suggest that petitioners failed to present all relevant evidence before the appeals_office issued the initial notice_of_determination the record shows that no new relevant facts emerged during the proceedings in this court or during the appeals_office hearing on remand respondent contends that his position was substantially justified because it had a reasonable basis in the facts and the law in dalton ii we held that the appeals_office had abused its discretion when it refused to consider petitioners’ offer-in- compromise on the basis of its conclusion that petitioners had a nominee interest in the trust property the question of whether an abuse_of_discretion has occurred requires an inquiry into whether the discretion was exercised without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 125_tc_14 the standard we apply for purposes of deciding whether the commissioner’s position is substantially justified uses similar language the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person corson v commissioner supra pincite see also maggie mgmt co v commissioner supra pincite however we are not required to hold that the commissioner’s position lacked substantial justification in all cases where the commissioner abused his discretion see rowe v commissioner tcmemo_2002_136 mid- del therapeutic ctr inc v commissioner tcmemo_2000_383 affd 30_fedappx_889 10th cir mauerman v commissioner tcmemo_1995_237 for example we have held that the commissioner generally is not subject_to an award of litigation costs under sec_7430 if the case is one of first impression even where we hold that the commissioner abused his discretion in the underlying case see rowe v commissioner supra mid-del therapeutic ctr inc v commissioner supra we must consider the facts and circumstances of the particular case see rowe v commissioner supra mid-del therapeutic ctr inc v commissioner supra although dalton i was decided on the administrative record the parties’ constructions of the documents in that record were different as we noted in our opinion in dalton i in their motions the parties appeared to advance conflicting views with respect to the contours of the proper record for review and which party is attempting to exceed the bounds of the record in our opinion in dalton i we adopted a construction of the administrative record that was closer to the construction advanced by petitioners after setting forth our construction of the administrative record we examined the appeals office’s application of law and we concluded that the appeals_office had failed to apply the correct law because it did not apply state law accordingly we remanded the case to the appeals_office directing it to apply maine law to determine whether petitioners had a nominee interest in the trust property however on remand when the appeals_office requested an advisory opinion from the office_of_chief_counsel the opinion from the office_of_chief_counsel gave only cursory treatment to maine law summarily concluding that maine law is silent with regard to the nominee doctrine in our opinion in dalton ii we rejected respondent’s legal position concluding that maine law is not undeveloped on the issue of nominee interest and that under maine law petitioners did not have a nominee interest in the trust property dalton ii t c pincite we also concluded that even using the federal factors analysis petitioners did not have an interest in the trust property id pincite we therefore held that respondent’s appeals_office had abused its discretion when it concluded that petitioners did have a nominee interest in the trust property id pincite when we decide that the commissioner’s appeals_office has abused its discretion we are holding that its conclusion is without sound basis in fact or law see murphy v commissioner supra pincite freije v commissioner supra pincite however in his objection to the instant motion respondent contends that his position was substantially justified because it had a reasonable basis in the facts and the law respondent appears to misunderstand the standard for substantially justified and our holding in dalton ii respondent contends that his position was substantially justified because it was reasonable for him to conclude that maine law was undeveloped however our holding in dalton ii went further than simply holding that petitioners had no interest in the trust property under maine law we also held that petitioners would have no interest in the trust property even if federal_law applied see dalton ii t c pincite moreover in our opinions in both dalton i and dalton ii we disagreed with respondent’s construction of documents in the administrative record see id pincite in some particulars the appeals office’s findings appeared to exceed the facts that were established by those documents it appears that respondent still has not accepted our construction of the administrative record during the hearing on remand in his motion for summary_judgment in dalton ii and in his opposition to petitioners’ motion now before the court respondent advanced proposed findings_of_fact in conflict with our opinion in dalton i for example respondent continued to contend that during petitioners exchanged lot sec_3 and with mr dalton jr ’s father mr dalton sr for no consideration despite the fact that we had found in dalton i that mr dalton sr assumed the mortgage on lot respondent continued to insist that when mrs dalton jr cosigned a mortgage on lot sec_3 and with mr dalton sr during she was treating those lots as her property despite the fact that we had found that she did so only at the request of the bank because of the bank’s concern about mr dalton sr ’s advanced age respondent continued to assert that because there was no written lease evidencing a rental agreement between petitioners and mr dalton sr they were living on the poland property and treating it as their own despite the fact that we had found petitioners paid rent on the poland property pursuant to an oral agreement in some cases the appeals office’s findings were simply unsupported by the documents in the record because we were reviewing the appeals office’s determination for abuse_of_discretion by disagreeing with its construction of documents in the administrative record we were concluding that respondent’s construction of those documents ie his basis in fact was not reasonable accordingly we reject respondent’s contention that his position was substantially justified because it had a reasonable basis in the facts and the law however as noted above our inquiry does not end here respondent’s position may still be substantially justified if examining all the facts and circumstances we find other facts that make his position substantially justified see rowe v commissioner tcmemo_2002_136 mid-del therapeutic ctr inc v commissioner tcmemo_2000_383 however the instant case did not involve an issue of first impression and we do not find any other facts or circumstances that would make respondent’s position substantially justified accordingly on the basis of the foregoing we conclude that respondent’s position was not substantially justified and that therefore petitioners were the prevailing_party iii whether petitioners are entitled to litigation and administrative costs in the amounts claimed in an affidavit attached to their motion for award of litigation and administrative costs petitioners claim that they are entitled to costs dating back to respondent contends that petitioners are not entitled to costs incurred before date the date on which petitioners received the initial notice_of_determination and began to prepare their petition for filing in this court we agree with respondent sec_7430 permits a taxpayer to recover reasonable_administrative_costs incurred in connection with an administrative_proceeding pursuant to sec_301_7430-3 proced admin regs an administrative_proceeding does not include proceedings in connection with collection actions ie any_action taken by the irs to collect a tax sec_301 b proced admin regs because the instant case involves a collection action petitioners are not permitted to recover costs incurred in connection with the collection_due_process_hearing see id sec_301_7430-3 example proced admin regs moreover before petitioners received the appeals office’s initial notice_of_determination on date the irs had not taken a position see sec_7430 fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir accordingly we deny petitioners’ claim for costs incurred in connection with their collection_due_process_hearing before the appeals_office issued its initial notice_of_determination respondent contends that the fees petitioners’ attorney charged them for reviewing the initial notice_of_determination also constitute administrative costs not litigation costs and that therefore those fees are subject_to the limitation described in sec_301_7430-4 proced admin regs fees incurred before filing a petition in the tax_court are considered litigation costs if those fees are incurred in connection with the preparation and filing of a petition sec_301 c i proced admin regs the regulations provide two examples to illustrate the distinction between administrative and litigation costs when the taxpayer is filing a petition with this court example taxpayer a receives a notice_of_proposed_deficiency 30-day_letter a files a request for and is granted an appeals_office conference at the conference no agreement is reached on the tax matters at issue the internal_revenue_service then issues a notice_of_deficiency upon receiving the notice_of_deficiency a discontinues a’s administrative efforts and files a petition with the tax_court a’s costs incurred in connection with the preparation and filing of a petition with the tax_court are litigation costs and not reasonable_administrative_costs furthermore a’s costs incurred before the administrative_proceeding date date of the notice_of_deficiency as set forth in sec_301_7430-3 are not reasonable_administrative_costs example assume the same facts as in example except that after a receives the notice_of_deficiency a recontacts appeals again a’s costs incurred before the administrative_proceeding date the date of the notice_of_deficiency as set forth in sec_301_7430-3 are not reasonable_administrative_costs a’s costs incurred in recontacting and working with appeals after the issuance of the notice_of_deficiency and up to and including the time of filing of the petition are reasonable_administrative_costs a’s costs incurred in connection with the filing of a petition with the tax_court are not reasonable_administrative_costs because those costs are litigation costs similarly a’s costs incurred after the filing of the petition are not reasonable_administrative_costs as those are litigation costs sec_301_7430-4 proced admin regs as those examples make clear a taxpayer begins incurring litigation costs as soon as the taxpayer discontinues the taxpayer’s administrative efforts we must therefore decide at what time petitioners discontinued their administrative efforts petitioners never recontacted the appeals_office after they received the initial notice_of_determination on october and date petitioners’ attorney reviewed the notice_of_determination from the irs wrote a file memo for his clients and had a telephone conference with his clients after that telephone conference petitioners’ attorney began researching and drafting the petition although it is unclear from the record at exactly what time petitioners decided to discontinue their administrative efforts and file a petition in the tax_court the record shows that they had made that decision by date when they had their first conversation about the issue with their attorney the regulations make it clear that a taxpayer can decide to discontinue administrative efforts upon receiving the notice_of_deficiency ie without incurring any further administrative costs see sec_301_7430-4 example proced admin regs because petitioners never recontacted the appeals_office and almost immediately directed their attorney to begin preparing a petition to file in this court we conclude that petitioners began incurring litigation costs as soon as they received the initial notice_of_determination we therefore reject respondent’s argument that some of those costs were administrative iv whether the attorney fees and other costs that petitioners seek to recover are reasonable in amount respondent concedes that if the court decides that petitioners are the prevailing_party the litigation costs they claim beginning on date are reasonable at the claimed rate of dollar_figure per hour as explained above we also hold that petitioners are entitled to litigation costs for fees incurred on october and date however we note that petitioners’ attorney made several typographical or mathematical errors when computing the proper amount of attorney’s fees after correcting for those errors we hold that petitioners are entitled to an award for litigation costs of dollar_figure which includes dollar_figure in attorney’s fees and dollar_figure in filing printing and mailing costs in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
